By the Court.

The only question in this case is, whether the tenants, by showing a sale of the interest of William Carroll in the demanded premises, by his administrator, to a stranger, have disproved the seizin of the demandant, with respect to that interest ?
Nothing can be clearer than that the evidence introduced to show a sale of William Carroll’s interest in the land by his administrator, had no tendency-to disprove the seizin of this demandant, so as to defeat a recovery of that interest in this action.
The title of William Carroll immediately upon his de cease, vested in his heir and remained in his heir, and *452those claiming under him, until divested by the sale made by the administrator since the commencement of this ac-tjon_ 5 Rep. 240, Willard v. Nason; 4 N. H. Rep. 209 ; 16 Mass. Rep. 280, Gibson v. Farley; Stearns on Real Actions, 195.
When an estate is administered in the insolvent course, the administrator has a right to enter upon the real estate, and take the profits, before the land is sold. This right is given by statute. 1 Laws, 370. Bat in this case, it does not appear that the estate was so administered, or that the administrator ever entered.
The demandant, then, remained lawfully seized until alter the commencement of this action, and as the tenants entered without right, in violation of his rights, it is clearly no answer to this action, that the title of the demandant has since been defeated. Jackson on Real Actions, 157 ; 2 N. H. Rep. 522 ; 3 ditto, 274 ; 5 ditto, 156.